Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and 9-20 are pending.  Claim 8 has been canceled.  Note that, Applicant’s amendment and arguments filed 9/15/22 have been entered.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 5/18/22 have been withdrawn:
	 The rejection of claims 2-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.  
	The rejection of claims 1-7, 10-15, and 18-20 under 35 U.S.C. 103 as being unpatentable over Angell et al (US 5,795,854) in view of Schmiedel et al (US 2010/0227788), Kubozono et al (US 2010/0267602), and Smith et al (US 2010/0242997), has been withdrawn.  
	The rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable Angell et al (US 5,795,854) in view of Schmiedel et al (US 2010/0227788), Kubozono et al (US 2010/0267602), and Smith et al (US 2010/0242997) as applied to claims 1-7, 10-15, and 18-20 above, and further in view of Barreleiro et al (US 2018/0187130), has been withdrawn.  
	The rejection of claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Angell et al (US 5,795,854) in view of Schmiedel et al (US 2010/0227788), Kubozono et al (US 2010/0267602), and Smith et al (US 2010/0242997) applied to claims 1-7, 10-15, and 18-20 above, and further in view of Caldwell et al (US 2005/0101503), has been withdrawn.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2-4 are objected to because of the following informalities:   
With respect to instant claim 2, line 3, it is suggested that Applicant delete “the anionic surfactants and non-ionic surfactant”.  Note that instant claims 3 and 4 have also been objected to due to their dependency on claim 2.  
Appropriate correction is required.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claims 5 and 7 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Note that, the instant specification provides no definition or guidance with respect to the term “high” and in the absence of such definition or guidance, the Examiner asserts that one or ordinary skill in the art would not be able to determine the metes and bounds of the claimed invention.  Clarification is required.  Note that, instant claim 6 has also been rejected due to its dependency on claim 5.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al (US 5,795,854) in view of Schmiedel et al (US 2010/0227788), Kubozono et al (US 2010/0267602), and/or Smith et al (US 2010/0242997); Barreleiro et al (US 2018/0187130); and Zimmermenn et al (US 7,588,697).
Angell et al teach a bleach-containing detergent composition which contains a peroxygen bleaching compound and a bleach activator.  See Abstract.  The bleach activators are in the form of cyclindrically shaped extrudates and comprise from 60% to 95% by weight of a bleach activator, from about 0.1 to 10% by weight of palimitic acid, from 0.1% to 10% of a detersive surfactant, from about 0.1 to 10% by weight of polyethylene glycol, ad from about 0.1 to 10% of a fatty acid.  See column 6, lines 1-35.  Suitable bleach activators include sodium nonanoyloxybenzene sulfonate (NOBS), etc.  The bleach activator extrudates have a mean length of from about 500 microns to about 3500 microns.  See column 4, lines 10-40.  The bleach-containing detergent composition contains from 0.1% to 75% by weight of a peroxygen bleach, from about 0.1% to 50% by weight of a bleach activator, etc.  Suitable peroxygen compounds include sodium percarbonate, sodium perborate, etc.  Additionally, the composition may contain additional ingredients such as enzymes, soil release agents, dispersing agents, optical brighteners, perfumes, etc., and mixtures thereof.  See claims 1-11.  Builders may be used in composition including aluminosilicates, crystalline layered silicates, sodium carbonates, etc., and mixtures thereof.  See column 17, lines 1-25.  Specifically, Angell et al teach a composition containing 11% by weight of C12-C16 linear alkyl benzene sulfate, 2.2% Neodol 23-6.5, 3% by weight of polyacrylate, 1.2% of polyethylene glycol MW-4000, 10.5% sodium sulfate, 21.0% sodium carbonate, 6% by weight of NOBS extrudates (i.e., bleach activator), etc.  See column 18, lines 1-69.  
Angell et al do not teach the overall composition in the form of pellets/granulates, the use of polyethylene glycol having the specific molecular weight as recited by the instant claims, bleach coated with a surfactant, or a composition in the form of a pellet/granulate containing a bleach agents coated with a surfactant, a bleach activator, a builder, a polyethylene glycol having molecular weight below 700, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Schmiedel et al teach granulates of sensitive washing-or cleaning agent ingredients.  The granulates may contain bleach activators such as TAED, NOBS, etc., in amounts from 0.01% to 20% by weight.  See paras. 32-40.  Additionally, the granulates may contain perfumes/scents in amounts up to 2% by weight of the formula.  See paras. 27-30.  The granulates have a particle diameter of from 100 to 4000 microns (i.e., 1 to 4 mm).  See para. 73.  
Kubozono et al teach bleaching granulates.  See Abstract and para. 26.  Kubozono et al teach surfactant containing pellets having a diameter of 10 mm and a length of about 5 to 30 mm which are made by an extruder.  See para. 353. 
Smith et al teach the use of detergent compositions which may be in the form of extruded solids such as pellets, etc.  The pellets may have a diameter of 1 to 10 mm.  See para. 93.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use TAED as a bleach activator in the composition taught by Angell et al, with a reasonable expectation of success, because Schmiedel et al teach the equivalence of TAED to NOBS as a bleach activator in a similar composition and further, Angell et al teach the use of NOBS.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use, for example, 1% by weight of perfume in the compositions taught by Angell et al, with a reasonable expectation of success, because Schmiedel et al teach the use, for example, of 1% by weight of perfume in a similar composition and further, Angell et al teach the use of perfumes in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the granulate as taught by Angell et al as having a diameter, for example of 2mm, 5mm, or 10mm, with a reasonable expectation of success, because Schmiedel et al, Smith et al, or Kubozono et al teach the formulation of similar granules having a diameter of 2mm, 5mm, or 10mm, respectively, and further, Angell et al teach the formulation of detergent granules in general.
Barreleiro et al teach granulates comprising one or more sulfonimines, and one or more acids.  See Abstract.  Additionally, the compositions may contain a binder which may be polyethylene glycol having a molecular weight from 200 to 5000, etc.  The use of a binder improves the cohesion of the granulates.  See paras. 66-75.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyethylene glycol having a molecular weight of 500 in the composition taught by Angell et al, with a reasonable expectation of success, because Barreleiro et al teach that the use of polyethylene glycol having a molecular weight of 500 improves the cohesion of the granules and further, such increased cohesion would be desirable in the compositions taught by Angell et al.  
Zimmermann et al teach coated sodium percarbonate granules comprising a core, an inner coating layer containing an inorganic hydrate forming salt as its main component, and an outer coating layer containing a surfactant as its main component.  Suitable surfactants include C8-C20 alkyl benzene sulfonates, C12-C18 alkyl sulfates and alkyl ethoxy sulfates, etc.  The sodium percarbonate granules display improved storage stability combined with high internal stability and a high active oxygen content.  The quantity of the outer coating is from 0.1 to 10% by weight and the surfactant is at least 80% by weight of the outer coating.  See Abstract and column 4, lines 1-69.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to coat the sodium percarbonate as taught by Angell et al with an outer coating of a surfactant such as an alkyl benzene sulfonate, with a reasonable expectation of success, because Zimmermann et al teach that coating a similar sodium percarbonate with an outer coating of a surfactant such as an alkyl benzene sulfonate provides improved storage stability combined with high internal stability and a high active oxygen content and further, such properties would be desirable in the compositions taught by Angell et al.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition in the form of a pellet/granulate containing a pellet/granulate containing bleach agents coated with a surfactant, a bleach activator, a builder, a polyethylene glycol having molecular weight below 700 and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Angell et al in view of Schmiedel et al, Smith et al, Kubozono et al; Barreleiro et al; and Zimmermann et al suggest a composition in the form of a pellet/granulate containing a pellet/granulate containing a bleach agents coated with a surfactant, a bleach activator, a builder, a polyethylene glycol having molecular weight below 700, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al (US 5,795,854) in view of Schmiedel et al (US 2010/0227788), Kubozono et al (US 2010/0267602), and/or Smith et al (US 2010/0242997); Barreleiro et al (US 2018/0187130); and Zimmermenn et al (US 7,588,697) as applied to claims 1-7, 9-15, and 18-20 above, and further in view of Caldwell et al (US 2005/0101503).
Angell et al are relied upon as set forth above.  However, Angell et al do not teach the use of citric acid in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Caldwell et al teach laundry detergent particles.  See Abstract.  The particles may contain from 5 to 50% of a builder, wherein suitable builders include citric acid, etc.  Additionally, the composition may include a salt such as sodium carbonate, etc., in amounts from 5 to 60% by weight.  See paras. 63-64.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use citric acid and specific amounts of sodium carbonate as recited by the instant claims in the composition taught by Angell et al, with a reasonable expectation of success, because Caldwell et al teach the use of citric acid and sodium carbonate in the specific amounts as recited by the instant claims in a similar composition as builders and salts and further, Angell et al teach the use of builders in general and the use of sodium carbonate.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Angell et al in view of Schmiedel et al, Kubozono et al, and Smith et al, Applicant states the Office has failed to submit evidence that one of ordinary skill in the art would select an adhesive surfactant from the available list of surfactants to begin with and arrive at the claimed invention.  
In response, note that, a new ground(s) of rejection has been made, as set forth above, which was necessitated by Applicant’s amendment.  Zimmermann et al, as set forth above, has now been relied upon as a secondary reference for its teaching of sodium percarbonate coated with a surfactant.  Zimmermann et al is analogous prior art relative to the claimed invention and Angell et al, and one of ordinary skill in the art clearly would have looked to the teachings of Zimmermann et al to cure the deficiencies of Angell et al.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to coat the sodium percarbonate as taught by Angell et al with an outer coating of a surfactant such as an alkyl benzene sulfonate, with a reasonable expectation of success, because Zimmermann et al teach that coating a similar sodium percarbonate with an outer coating of a surfactant such as an alkyl benzene sulfonate provides improved storage stability combined with high internal stability and a high active oxygen content and further, such properties would be desirable in the compositions taught by Angell et al.  Thus, the Examiner asserts that the teachings of Angell et al in view of Schmiedel et al, Kubozono et al, and/or Smith et al; Barreleiro et al (US 2018/0187130); and Zimmermenn et al (US 7,588,697), are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/October 25, 2022